Exhibit 10.1

[rlex10img1.gif]

 

 

November 1, 2015

 

Sharon T. Rowlands

323 West 87th Street

New York, NY 10024

 

Dear Sharon,

 

Reference is made to your employment offer letter with ReachLocal, Inc.
(“Company”), dated March 31, 2014 (the “Employment Letter”).

 

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company hereby agrees to extend its reimbursement to you of up
to $10,000 per month for temporary living expenses as described in your
Employment Letter for up to an additional 12 months beginning August 1, 2015.
Consistent with the Employment Letter, to the extent the reimbursement of such
temporary living expenses is considered taxable income to you, the Company will
gross up its reimbursement to account for such taxes.

 

Except as hereby expressly modified, all other terms of the Employment Letter
remain in full force and effect in accordance with their terms.

 

Please confirm your agreement to the foregoing by signing and dating below.

 

 

 

Sincerely,

ReachLocal, Inc.

 

 

/s/ James Geiger                                                         
                                        

James Geiger on behalf of the Board of Directors

 

 

 

 

 

ACCEPTED, ACKNOWLEDGED AND AGREED TO this 1st day of November, 2015:

 

 

/s/ Sharon T. Rowlands                                 

Sharon T. Rowlands
